Election/Restrictions
Newly submitted claims 12 and 13 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The invention as originally claimed was drawn to an electric walk behind greens mower with a key switch having an off position, a run position and a start position and an associated battery management system that provides low voltage power when the switch is in the run position and high voltage power when the switch is in the start position.
Claims 12 and 13 as amended cancel subject matter drawn to the power voltage supplied according to the switch position and added subject matter now requiring wherein the battery management system disables high power voltage when the reel and traction motors have not run during a pre-defined time period or if the battery is in a charging state. 
These two contingencies, disabling high power voltage when (1) the motors haven’t run during a pre-defined time period or (2) when the battery is charging, have not been claimed before in any manner and have not been searched by the examiner as they were not presented as the original invention. Instead these limitations are drawn to an embodiment that was not elected by original presentation (see Spec para [0033]). 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 12-13 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        August 1, 2022